COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS



 
ANTHONY WHITE,
 
                           
  Appellant,
 
v.
 
THE STATE OF TEXAS,
 
                           
  Appellee.


 
  '
    
  '
    
  '
    
  '
    
  '
    
 '

 


 
 
                  No. 08-11-00130-CR
 
Appeal from the
 
89th
  District Court
 
of Wichita
  County, Texas
 
(TC#44,289-C)
 



                                                    MEMORANDUM OPINION
            Anthony White entered a plea of not guilty before a jury
to the offense of aggravated assault on a public servant with a deadly weapon.[1]
 He was convicted, and the jury assessed
punishment, enhanced by two prior convictions, at seventy years’ confinement.  We affirm.
Appellant=s
court-appointed counsel has filed a brief in which she has concluded that the
appeal is wholly frivolous and without merit. 
Appellate counsel states, and her brief demonstrates that she has
performed a professional evaluation of the record, and that she has concluded the
record contains no reversible error and no jurisdictional defects.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied,
388 U.S. 924, 87 S. Ct. 2094, 18 L. Ed. 2d 1377 (1967), by presenting a
professional evaluation of the record demonstrating why, in effect, there are
no arguable grounds to be advanced.  See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 
(Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim.
App. 1969).  A copy of counsel’s brief
and the appellate record have been delivered to Appellant, and Appellant has
been advised of his right to file a pro
se brief, which he has done.
We have carefully reviewed the record, including
counsel’s brief, Appellant’s response, and the State’s brief, and find no
reversible error.  See Anders, 386 U.S. 738, 744 (1967); Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe v. State, 178 S.W.3d 824, 826-27
(Tex. Crim. App. 2005).  We agree with counsel that the appeal is
wholly frivolous and without merit. 
Further, we find nothing in the record that might arguably support the
appeal.
The issues raised in Appellant’s pro se brief have no arguable
merit.  See Garner, 300 S.W.3d at 766; Bledsoe,
178 S.W.3d at 827.  A discussion of the
contentions advanced in the pro se
brief would add nothing to the jurisprudence of the state.  We are not required to address the merits of
each claim raised in a pro se response
when we have determined there are no arguable grounds for review.  See
Bledsoe, 178 S.W.3d at 827.
The judgment of conviction is affirmed.
 
December 21, 2012                                         GUADALUPE
RIVERA, Justice
 
Before McClure, C.J., Rivera, J., and Antcliff, J.
 
(Do Not Publish)
 




[1]
See Tex.
Penal Code Ann. '
22.02(a)(2), (b)(2)(B) (West 2011).